—Motion by the People to hold in abeyance an appeal from an order of the Supreme Court, Kings County, entered November 4, 1993, pending resettlement of the transcript. Cross motion by the defendant to preclude the People from resettling the transcript.
Upon the papers submitted in support of the motion and the cross motion and the papers submitted in opposition thereto, it is
Ordered that the motion is denied; and it is further,
Ordered that the cross motion is granted.
Resettlement of the transcript in accordance with the People’s request would not affect the determination of the appeal. Rosenblatt, J. P., Lawrence, Joy and Krausman, JJ., concur.